                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         LIONESHA HAMILTON,
                                   7                                                       Case No. 19-cv-06530-DMR
                                                        Plaintiff,
                                   8
                                                 v.                                        SUA SPONTE JUDICIAL REFERRAL
                                   9                                                       FOR PURPOSES OF DETERMINING
                                         WAYFAIR LLC,                                      RELATIONSHIP OF CASES
                                  10
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On October 10, 2019, Defendant Wayfair LLC removed this action to this court. Pursuant

                                  14   to Civil Local Rule 3-12(c), the court sua sponte refers this case to Judge Vince Chhabria to

                                  15   determine whether it is related to Hamilton v. Wayfair LLC, Case No. 19-cv-02291-VC.

                                  16          IT IS SO ORDERED.

                                  17

                                  18   Dated: October 16, 2019

                                  19
                                                                                       _____________________________________
                                  20                                                    DONNA M. RYU
                                                                                        United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
